Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are pending in this application.
4.	Claims 1, 13 and 20 have been amended.

Response to Arguments
5.	Applicant's arguments filed May 20, 2021 have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 5-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arrighetti (US 2009/0207046 A1) (hereinafter Arrighetti) in view of Gagvani et al.(US 2011/0234829 A1)(hereinafter Gagvani) in further view of Saptharishi et al.(US 2014/0132758 A1)(hereinafter Saptharishi) and in further view of Wang(US 2010/0039511 A1)(hereinafter Wang).
Regarding claims 1, 13 and 20, Arrighetti discloses a method, a system comprising and a non-transitory computer readable medium having instructions stored thereon that, when executed by a processor, cause the processor to perform operations [See abstract, Figs. 4-6 and par. 0039-0040, 0046 regarding method, system and processing unit 16 that communicates with the control unit 18 coupled to module 308] comprising:
a memory[See Fig. 4 and par. 0120 and 0122 regarding module 308 stores locally and/or transfers the records thus created to an archive 400 situated at the control unit 18]; and 
a processing device, operatively coupled to the memory[See Fig. 4 and par. 0039-0040,0046 regarding processing unit 16 that communicates with the control unit 18 coupled to module 308], to: 
[See Figs. 1 and 4, par. 0039, 0042, 0049, 0057, 0066, 0071, 0089 regarding video camera 14(optical sensor) have characteristics and provide images appropriate for automatic recognition of the vehicle and its movements. The video camera 14 detects visible light (colour, 400-700nm) and is fitted with a wide-angle lens. The shutter of the video camera 14 and the diaphragm of the lens automatically vary during the day to enable a clearly visible entire image all the time. The range of variability of the shutter of the video camera can be configured and the upper limit,that is the longest exposure time is parameterized. Further on, the video camera 14 is linked to a processing unit 16 which in turn communicates with a central unit 18. Further on, processing modules within processing unit 16 receives the video stream captured via video camera 14]; 
processing/process the first set of images from the video stream with a first set of processing parameters[See Figs. 1 and 4, par. 0039,0042,0049,0057,0071,0089-0097 regarding processing modules within processing unit 16 process the video stream captured via video camera 14 for movement analysis where a target object is being detected, in this case the vehicle. Further on, motion detection parameters are defined for the motion analysis module.], the first set of processing parameters being configured in relation to the first set of capture parameters / and the first determination [See Figs. 1 and 4, par. 0039, 0042, 0049, 0057, 0066, 0071, 0089 regarding video camera 14(optical sensor) have characteristics and provide images appropriate for automatic recognition of the vehicle and its movements. The video camera 14 detects visible light (colour, 400-700nm) and is fitted with a wide-angle lens. The shutter of the video camera 14 and the diaphragm of the lens automatically vary during the day to enable a clearly visible entire image all the time. The range of variability of the shutter of the video camera can be configured and the upper limit that is the longest exposure time is parameterized. Further on, processing modules within processing unit 16 receives the video stream captured via video camera 14 for movement analysis where a target object is being detected, in this case the vehicle.]; 
adjusting the set of capture parameters in view of the processing of the first video stream with the first set of processing parameters as configured in relation to the set of capture parameters and the first [See Figs. 1-4, par. 0039, 0042, 0047-0050, 0057, 0066, 0071, 0089 regarding video camera 14(optical sensor) have characteristics and provide images appropriate for automatic recognition of the vehicle and its movements. The video camera 14 detects visible light (colour, 400-700nm) and is fitted with a wide-angle lens. The video camera 14, for preference a colour video camera operating in the field of visible light, is oriented and adjusted so as to frame the intersection C. The shutter of the video camera 14 and the diaphragm of the lens automatically vary during the day to enable a clearly visible entire image all the time. The range of variability of the shutter of the video camera can be configured and the upper limit that is the longest exposure time is parameterized. Thus, the capture parameters are adjusted. Further on, processing modules within processing unit 16 receives the video stream captured via video camera 14 for movement analysis where a target object is being detected, in this case the vehicle.]; 
receiving/receive a second video stream, the second video stream being captured via the optical sensor as configured with the adjusted set of capture parameters [See Figs. 1-4, par. 0039, 0042,0049,0056,0061-0062,0065,0071,0074,0080 regarding video camera 12(optical sensor) have characteristics and provide images appropriate for automatic license plate reading. The video camera 12 is capable of detecting near infrared radiation (IR, 700-1000 nm) and it is fitted with a telephoto lens. The video camera 12, preferably operating in the infrared field, is oriented and adjusted so that it can frame and "read" the license plates of passing vehicles (that is according to the field of view in FIG. 2). The acquisition time (shutter speed) of the video camera 12 is variable in a controlled manner depending on the luminosity reflected by the license plates T. The range of variability of the shutter of the video camera 12 can be configured and the upper limit, that is the longest exposure time the video camera 12 can use. Further on, the video camera 12 is linked to a processing unit 16 which in turn communicates with a central unit 18. Further on, processing modules within processing unit 16 receives the video stream captured via video camera 12. By precisely locating the area of the license plate on the image, the system can also check the exposure of the plate, independent of the luminance of the remainder of the scene, and can modify exposure time of the video camera 12 for the subsequent frames.].

However, receiving a second set of images or at least a second image from the video captured by a sensor to be analyzed according to at least one capture parameter or at least one video analytic parameter was well known in the art at the time of the invention was made as evident from the teaching of Gagvani [See Figs. 1-2 and 5, par. 0017-0019, 0022-0026, 0028 and 0047 regarding the imaging device 150 can be configured to perform video analytics on an image captured by the imaging device 150. For example, the imaging device 150 can detect motion, a person and/or persons, vehicles, and/or the like. A second image is received from the sensor, at 508.  The sensor captures the second image according the at least one capture parameter]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Arrighetti with Gagvani teachings by including “receiving / receive a second set of images from the video stream” for providing a method to process sequences, sets or images within a video stream with different video analytic parameters.
Arrighetti and Gagvani do not explicitly disclose the second set of images from the video stream being captured via the optical sensor as configured with the adjusted set / set of capture parameters.
However, adjusting a set of capture parameters for a second set of images or frames based on the processing of a first set of images or frames was well known in the art at the time of the invention was made as evident from the teaching of Saptharishi [See Figs. 5-9 and  par. 0063, 0068-0096 regarding at 560, additional steps may be optionally performed based on the occurrence of an event(identified event when performing video analytics to track an object of interest), such as the event signaled at 550.  Examples of the additional steps include alerting an attendant, recording a video clip, adjusting a recording quality level, sending an email, sounding an audible alarm, generating metadata, or logging a report. Thus, it is understood that the adjustment of recording quality level and recording another video clip depends on the processing of the video data as shown in previous steps.]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Arrighetti and Gagvani with Saptharishi teachings by including “the second 
Further on, when combined with Gagvani teachings, Arrighetti and Saptharishi teach the set of capture parameters as adjusted based on the processing of the first set of images from the video stream with the first set of processing parameters being configured in relation to a second set of processing parameters that is different than the first set of processing parameters as configured in relation to the set of capture parameters and the first determination/ the set of capture parameters as adjusted with respect to the second determination based on the processing of the first set of images from the video stream with the first set of processing parameters, the set of captured parameters as adjusted based on the processing of the first set of images from the video stream with the first set of processing parameters being configured in relation to a second set of processing parameters that is different than the first set of processing parameters as configured in relation to the set of capture parameters and the first determination[See Arrighetti: Figs. 1-4, par. 0039, 0042,0049,0056,0057,0061,0062,0065,0066,0071,0074,0080,0085, 0087, 0089 regarding video camera 12(optical sensor) have characteristics and provide images appropriate for automatic license plate reading. The video camera 12, preferably operating in the infrared field, is oriented and adjusted so that it can frame and "read" the license plates of passing vehicles (that is according to the field of view in FIG. 2). The acquisition time (shutter speed) of the video camera 12 is variable in a controlled manner depending on the luminosity reflected by the license plates T. The range of variability of the shutter of the video camera 12 can be configured and the upper limit, that is the longest exposure time the video camera 12 can use. Further on, the video camera 12 is linked to a processing unit 16 which in turn communicates with a central unit 18. Further on, processing modules within processing unit 16 receives the video stream captured via video camera 12. By precisely locating the area of the license plate on the image, the system can also check the exposure of the plate, independent of the luminance of the remainder of the scene, and can modify exposure time of the video camera 12 for the subsequent frames. See Saptharishi : Figs. 5-9 and  par. 0063, 0068-0096 regarding at 560, additional steps may be optionally performed based on the occurrence of an event(identified event when performing video analytics to track an object of interest), such as the event signaled at 550.  Examples of the additional steps include alerting an attendant, recording a video clip, adjusting a recording quality level, sending an email, sounding an audible alarm, generating metadata, or logging a report. Also in another example, in Fig. 9, in steps 970, once an object of interest is continually present in the detection zone during a period of time, the video analytics system is continually triggering the event…];
 processing, by a processing device,/process the second set of images from the video stream with a second set of processing parameters [See Arrighetti: Figs. 1 and 4, par. 0039, 0042, 0049, 0056, 0061-0062, 0065, 0071, 0074-0082 regarding processing modules within processing unit 16 process the video stream captured via video camera 12 for license plate recognition. See Gagvani: Figs. 1-2 and 5, par. 0017-0019, 0022-0026, 0028 and 0047. See Saptharishi : Figs. 5-9 and  par. 0063, 0068-0096], 
the second set of processing parameters being configured in relation to the adjusted set of capture parameters / the set of capture parameters with respect to which the first set of images from the video stream was captured / the set of capture parameters with respect to which the first set of images from the video stream was captured as adjusted based on the processing of the first set of images from the video stream with the first set of processing parameters as configured in relation to the set of capture parameters and the first determination[See Arrighetti: Figs. 1 and 4, par. 0039, 0042,0049,0056,0061-0062,0065,0071,0074-0082,0085,0087 regarding video camera 12(optical sensor) have characteristics and provide images appropriate for automatic license plate reading. The video camera 12 is capable of detecting near infrared radiation (IR, 700-1000 nm) and it is fitted with a telephoto lens. The acquisition time (shutter speed) of the video camera 12 is variable in a controlled manner depending on the luminosity reflected by the license plates T. The range of variability of the shutter of the video camera 12 can be configured and the upper limit, that is the longest exposure time the video camera 12 can use. Further on, processing modules within processing unit 16 process the video stream captured via video camera 12 for license plate recognition. Further on, instantaneous velocity measurement can be calculated. See Saptharishi : Figs. 5-9 and  par. 0063, 0068-0096 regarding at 560, additional steps may be optionally performed based on the occurrence of an event(identified event when performing video analytics to track an object of interest), such as the event signaled at 550.  Examples of the additional steps include alerting an attendant, recording a video clip, adjusting a recording quality level, sending an email, sounding an audible alarm, generating metadata, or logging a report. Thus, it is understood that the adjustment of recording quality level and recording another video clip depends on the processing of the video data as shown in previous steps. See Gagvani: Figs. 1-2 and 5, par. 0017-0019, 0022-0026, 0028 and 0047]; and 
providing/provide an output based on at least one of (a) the first set of images from the  video stream, as processed, or (b) the second set of images from the video stream, as processed [See Arrighetti: Fig. 4 and par. 0107-0118 regarding supervision module 300 that associates the data from the two processing operations and provides complete information about the identity of the vehicle (license plate) and about the type of the vehicle (3D shape and colour image) and the dynamics of the violation (vehicle trajectory in space-time terms). See Gagvani: Figs. 1-2 and 5, par. 0017-0019, 0022-0026, 0028 and 0047].
Further on, Saptharishi teaches adjust the set of capture parameters with respect to a second determination in view of the processing of the first video stream/the first set of images from the video stream with the first set of processing parameters [See Saptharishi : Figs. 5-9 and  par. 0063, 0068-0096 regarding at 560, additional steps may be optionally performed based on the occurrence of an event(identified event when performing video analytics to track an object of interest), such as the event signaled at 550.  Examples of the additional steps include alerting an attendant, recording a video clip, adjusting a recording quality level, sending an email, sounding an audible alarm, generating metadata, or logging a report. Also in another example, in Fig. 9, in steps 970, once an object of interest is continually present in the detection zone during a period of time, the video analytics system is continually triggering the event…].
Arrighetti also teaches or suggests  based on an identification of the presence of one or more elements within the first set of images from the video stream, activating one or more Light to emit light within a first spectrum range; receiving/receive a second video stream, the second video stream being captured while the one or more light emit light within the first spectrum range and via the optical sensor as configured with the adjusted set of capture parameters[See Arrighetti: Figs. 1-4, par. 0039, 0042,0049,0056,0061-0065,0071,0074,0080 regarding video camera 12(optical sensor) have characteristics and provide images appropriate for automatic license plate reading. The video camera 12 is capable of detecting near infrared radiation (IR, 700-1000 nm) and it is fitted with a telephoto lens. The video camera 12, preferably operating in the infrared field, is oriented and adjusted so that it can frame and "read" the license plates of passing vehicles (that is according to the field of view in FIG. 2). The acquisition time (shutter speed) of the video camera 12 is variable in a controlled manner depending on the luminosity reflected by the license plates T. The range of variability of the shutter of the video camera 12 can be configured and the upper limit, that is the longest exposure time the video camera 12 can use. Further on, the video camera 12 is linked to a processing unit 16 which in turn communicates with a central unit 18. Further on, processing modules within processing unit 16 receives the video stream captured via video camera 12. By precisely locating the area of the license plate on the image, the system can also check the exposure of the plate, independent of the luminance of the remainder of the scene, and can modify exposure time of the video camera 12 for the subsequent frames… The distance between the video camera 12 and the vehicle V may vary between 10 and 20 metres.  Generally, a specific infrared illuminator 12a is associated to the video camera 12, and emits a wavelength within the range of sensitivity of the video camera 12, irradiating the scene in a stroboscopic manner synchronised with the sensor of the video camera. Infrared is not visible and, in the spectrum between 700 and 1000 nm and at the power emitted to illuminate the license plate (approximately 3 mW), it is completely incapable of creating disturbance or harm to the human eye and thus does not involve the risk of dazzling drivers of vehicles, providing the system with maximum safety. (thus the activation of the infrared illuminator 12a is associated with the video camera 12 to provide irradiation of the scene to synchronized with the capture operations of the video camera 12 ].
Arrighetti, Gagvani and Saptharishi do not explicitly disclose based on an identification of the presence of one or more elements within the first set of images from the video stream, activating one or more Light Emitting Diodes (LEDs) to emit light within a first spectrum range; receiving/receive a second set of images from the video stream, the second set of images from the video stream being captured while the one or more LEDs emit light within the first spectrum range.
However, the activation of one or more Light Emitting Diodes (LEDs) to emit light within a first spectrum range in response to the detection or identification of objects in a scene capture by a video camera was well known in the art at the time of the invention was made as evident from the teaching of Wang [See at least Figs. 1-6 and par. 0014-0020, 0023-0025 regarding The monitoring camera 20 contains motion detect means 21 to allow the monitoring camera 20 to video-record and detect a monitored zone 60.  The monitoring camera 20 is provided with at least one red LED 31 arranged in a circumferential area around a lens thereof.  (In the embodiment illustrated, a plurality of red LEDs 31 is provided, as shown in FIG. 6.) The red LED 31, when activated, serves as an auxiliary light source for illuminating the monitored zone 60 to thereby form an infrared light illumination area 61 inside the monitored zone 60, whereby the monitoring camera 20 can obtain clear non-color images from the monitored zone 60 (as illustrated in FIG. 2) even in a poor lighting environment (such as in the nighttime).  When the motion detect means 21 of the monitoring camera 20 determines that an object 70 (such as an automobile) entering the monitored zone 60 (as illustrated in FIG. 3), the monitoring camera 20 is caused to provide an electronic signal, making the at least one auxiliary visible light source 40 activated to illuminate the monitored zone 60 (as illustrated in FIG. 4) and thus allowing the monitoring camera 20 to video-record images with color contents and also issue an electronic signal to de-activate or shut down the red LED 31 for purposes of saving power consumption. When the motion detect means 21 of the monitoring camera 20 determines that the object 70 (such as an automobile) leaves the monitored zone 60 (as illustrated in FIG. 5), an electronic signal is generated to de-activate the at least one auxiliary visible light source 40 for saving power consumption and at the same time, activating the at least one red LED 31 to illuminate the monitored zone 60 and thereby forming an infrared light illumination area 61 in the monitored zone 60 to allow the monitoring camera 20 to video-record non-color images.  As such, the steps may be repeated as desired…(Thus LED 31 is activated to form infrared light illumination to allow video recording of a set of non-color images by the monitoring camera 20 when a motion of an object is detected in the monitored zone)]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having to ordinary skill in the art to modify Arrighetti, Gagvani and Saptharishi with Wang teachings by including “based on an identification of the presence of one or more elements within the first set of images from the video stream, activating one or more Light Emitting Diodes (LEDs) to emit light within a first spectrum range; receiving/receive a second set of images from the video stream, the second set of [See Wang: par. 0001-0005].
Regarding claims 2 and 14, Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims. Further on, when combined with Gagvani and Saptharishi teachings, Arrighetti teaches wherein processing the first set of images from the video stream comprises processing the first set of images from the video stream with the first set of processing parameters to identify a presence of one or more elements within the first set of images from the video stream and wherein to process the first set of images from the video stream is to process the first video stream with the first set of processing parameters to identify a presence of one or more elements within the first set of images from the video stream [See Figs. 1 and 4, par. 0039, 0042, 0049, 0057, 0071, 0089-0097 regarding processing modules within processing unit 16 process the video stream captured via video camera 14 for movement analysis where a target object is being detected, in this case the vehicle]. 
Regarding claims 3 and 15, Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claims 2 and 14, and are analyzed as previously discussed with respect to those claims.  Further on, when combined with  Saptharishi teachings, Arrighetti and Gagvani teach or suggest wherein processing the second set of images from the video stream comprises: based on an identification of the presence of the one or more elements within the first set of images from the video stream, processing the second set of images from the video stream with the second set of processing parameters and wherein to process the second set of images from the video stream is to process, based on an identification of the presence of the one or more elements within the first set of images from the video stream, the second set of images from the video stream with the second set of processing parameters [See Arrighetti: par. 105 regarding the SFM module(motion analysis) detects the presence of a moving object at a certain position on the colour image, and in consequence the LPR module generates a window of attention in the corresponding position of the IR image. See Gagvani: Figs. 1-2 and 5, par. 0017-0019, 0022-0026, 0028 and 0047]. 
Regarding claim 5,   Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claim 2, and are analyzed as previously discussed with respect to that claim.  Further on, Arrighetti and Wang teach or suggest further comprising based on an identification of the presence of the one or more elements within the first set of images from the video stream, activating one or more Light Emitting Diodes (LEDs) to emit light within a first spectrum range[See Arrighetti: Fig. 4 and par. 0061 regarding  the activation of a specific infrared illuminator 12a that is associated to the video camera 12 and emits a wavelength within the range of sensitivity of the video camera 12, irradiating the scene in a stroboscopic manner synchronized with the sensor of the video camera. See Wang: at least Figs. 1-6 and par. 0014-0020, 0023-0025 regarding The monitoring camera 20 contains motion detect means 21 to allow the monitoring camera 20 to video-record and detect a monitored zone 60.  The monitoring camera 20 is provided with at least one red LED 31 arranged in a circumferential area around a lens thereof.  (In the embodiment illustrated, a plurality of red LEDs 31 is provided, as shown in FIG. 6.) The red LED 31, when activated, serves as an auxiliary light source for illuminating the monitored zone 60 to thereby form an infrared light illumination area 61 inside the monitored zone 60, whereby the monitoring camera 20 can obtain clear non-color images from the monitored zone 60 (as illustrated in FIG. 2) even in a poor lighting environment (such as in the nighttime).  When the motion detect means 21 of the monitoring camera 20 determines that an object 70 (such as an automobile) entering the monitored zone 60 (as illustrated in FIG. 3), the monitoring camera 20 is caused to provide an electronic signal, making the at least one auxiliary visible light source 40 activated to illuminate the monitored zone 60 (as illustrated in FIG. 4) and thus allowing the monitoring camera 20 to video-record images with color contents and also issue an electronic signal to de-activate or shut down the red LED 31 for purposes of saving power consumption. When the motion detect means 21 of the monitoring camera 20 determines that the object 70 (such as an automobile) leaves the monitored zone 60 (as illustrated in FIG. 5), an electronic signal is generated to de-activate the at least one auxiliary visible light source 40 for saving power consumption and at the same time, activating the at least one red LED 31 to illuminate the monitored zone 60 and thereby forming an infrared light illumination area 61 in the monitored zone 60 to allow the monitoring camera 20 to video-record non-color images.  As such, the steps may be repeated as desired…(Thus LED 31 is activated to form infrared light illumination to allow video recording of a set of non-color images by the monitoring camera 20 when a motion of an object is detected in the monitored zone)].
Regarding claims 6 and 17, Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims.  Further on, when combined, Arrighetti, Gagvani and Saptharishi teaches wherein processing the first set of images from the video stream comprises processing the first set of images from the video stream with the first set of processing parameters to detect an incidence of motion within the first set of images from the video stream and wherein to process the first video stream is to process the first set of images from the video stream with the first set of processing parameters to detect an incidence of motion within the first set of images from the video stream [See Figs. 1 and 4, par. 0039, 0042, 0049, 0057, 0071, 0089-0097 regarding processing modules within processing unit 16 process the video stream captured via video camera 14 for movement analysis where a target object is being detected, in this case the vehicle. See Gagvani: Figs. 1-2 and 5, par. 0017-0019, 0022-0026, 0028 and 0047. See Saptharishi: Figs. 5-6 and 8 par. 0051 regarding at 520, video analytics 132 are used to track the object of interest represented in the video data.  An object of interest may be tracked based on one or more criteria, including criteria corresponding to characteristics of the object and criteria that may be unrelated to the object.  For example, the object of interest may be tracked based on one or more combinations of the type, color, shape, size, or speed of motion of the object.]. 
Regarding claim 7, Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim. Further on, Arrighetti and Saptharishi teach wherein the first set of processing parameters comprises a set of motion detection parameters [See Arrighetti: Figs. 1 and 4, par. 0039, 0042, 0049, 0057, 0071, 0089-0097 regarding processing modules within processing unit 16 process the video stream captured via video camera 14 for movement analysis where a target object is being detected, in this case the vehicle. Further on, motion detection parameters are defined for the motion analysis module. See Saptharishi: Figs. 5-6 and 8 par. 0051 regarding at 520, video analytics 132 are used to track the object of interest represented in the video data.  An object of interest may be tracked based on one or more criteria, including criteria corresponding to characteristics of the object and criteria that may be unrelated to the object.  For example, the object of interest may be tracked based on one or more combinations of the type, color, shape, size, or speed of motion of the object]. 
Regarding claim 8, Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Further on, Arrighetti teaches or suggests wherein the set of capture parameters comprises a set of motion detection capture parameters [See Arrighetti: Figs. 1 and 4, par. 0039, 0042, 0049, 0057, 0066, 0071, 0089 regarding video camera 14(optical sensor) have characteristics and provide images appropriate for automatic recognition of the vehicle and its movements. The video camera 14 detects visible light (colour, 400-700nm) and is fitted with a wide-angle lens. The shutter of the video camera 14 and the diaphragm of the lens automatically vary during the day to enable a clearly visible entire image all the time. The range of variability of the shutter of the video camera can be configured and the upper limit that is the longest exposure time is parameterized. Further on, processing modules within processing unit 16 receives the video stream captured via video camera 14 for movement analysis where a target object is being detected, in this case the vehicle.]. 
Regarding claims 9 and 18, Arrighetti, Gagvani, Saptharishi and Wang each all the limitations of claims 1 and 13, and are analyzed as previously discussed with respect to those claims.  Further on, when combined with Gagvani and Saptharishi teachings, Arrighetti teaches or suggests wherein processing the second set of images from the video stream comprises processing the second set of images from the video stream with the second set of processing parameters and wherein to process the second set of images from the video stream is to process the second set of images from the video stream with the second set of processing parameters to perform at least one of: (a) an optical character recognition (OCR) process, (b) a license plate recognition (LPR) process, (c) a vehicle motion detection (VMD) process, (d) a vehicle identity recognition (VIR) process, (e) counting a number of vehicles, (f) a speed calculation process, (g) counting a number of passengers, (h) a facial recognition process, or (i) an Amber alert identification process, in relation to the second set of images from the video stream[See Figs. 1 and 4, par. 0039, 0042,0049,0056,0061-0062,0065,0071,0074-0082,0085,0087 regarding processing modules within processing unit 16 process the video stream captured via video camera 12 for license plate recognition. Further on, instantaneous velocity measurement can be calculated]. 
Regarding claims 10 and 19, Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claims 9 and 18, and are analyzed as previously discussed with respect to those claims. Further on, when combined with Gagvani and Saptharishi teachings, Arrighetti teaches or suggests wherein the second set of processing parameters comprises a set of parameters configured for at least one of (a) the OCR process, (b) the LPR process, (c) the VMD process, (d) the VIR process, (e) counting a number of vehicles, (f) the speed calculation process, (g) counting a number of passengers, (h) the facial recognition process, or (i) the Amber alert identification process[See Figs. 1 and 4, par. 0039, 0042,0049,0056,0061-0062,0065,0071,0074-0082,0085,0087 regarding processing modules within processing unit 16 process the video stream captured via video camera 12 for license plate recognition. Further on, instantaneous velocity measurement can be calculated]. 
Regarding claim 11, Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.  Further on, when combined with Gagvani and Saptharishi teachings, Arrighetti teaches or suggests wherein the set of capture parameters as adjusted comprises a set of at least one of (a) a set of OCR capture parameters, (b) a set of LPR capture parameters, (c) a set of VMD capture parameters, (d) a set of VIR capture parameters,(e) a set capture parameters for counting a number of vehicles, (f) a set of speed calculation capture parameters, (g) a set of capture parameters for counting a number of passengers, (h) a set of facial recognition capture parameters, or (i) a set of Amber alert identification capture parameters [See Figs. 1 and 4, par. 0039, 0042,0049,0056,0061-0062,0065,0071,0074-0082,0085,0087 regarding video camera 12(optical sensor) have characteristics and provide images appropriate for automatic license plate reading. The video camera 12 is capable of detecting near infrared radiation (IR, 700-1000 nm) and it is fitted with a telephoto lens. The acquisition time (shutter speed) of the video camera 12 is variable in a controlled manner depending on the luminosity reflected by the license plates T. The range of variability of the shutter of the video camera 12 can be configured and the upper limit, that is the longest exposure time the video camera 12 can use. Further on, processing modules within processing unit 16 process the video stream captured via video camera 12 for license plate recognition. Further on, instantaneous velocity measurement can be calculated]. 
Regarding claim 12, Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Further on, when combined with Gagvani and Saptharishi teachings, Arrighetti teaches or suggests wherein the set of capture parameters comprises at least one of one or more camera sensor settings, one or more exposure settings, one or more gain settings, one or more focus settings, one or more resolution settings, one or more region of interest settings, or one or more backlight settings [See Figs. 1 and 4, par. 0039,0042,0049,0056-0057, 0061-0062, 0065-0066, 0071, 0074 ,0089 regarding video camera 14(optical sensor) have characteristics and provide images appropriate for automatic recognition of the vehicle and its movements. The video camera 14 detects visible light (colour, 400-700nm) and is fitted with a wide-angle lens that frames at lower image resolution the entire zone in which the violation takes place. The shutter of the video camera 14 and the diaphragm of the lens automatically vary during the day to enable a clearly visible entire image all the time. The range of variability of the shutter of the video camera can be configured and the upper limit,  that is the longest exposure time is parameterized. The video camera 12(optical sensor) have characteristics and provide images appropriate for automatic license plate reading. The video camera 12 is capable of detecting near infrared radiation (IR, 700-1000 nm) and it is fitted with a telephoto lens that frames at high image resolution a limited portion of the zone it is desired to control, but through which the vehicle V must of necessity pass. The acquisition time (shutter speed) of the video camera 12 is variable in a controlled manner depending on the luminosity reflected by the license plates T. The range of variability of the shutter of the video camera 12 can be configured and the upper limit, that is the longest exposure time the video camera 12 can use. Further on, a specific infrared illuminator 12a is associated with the video camera 12 and emits a wavelength within the range of sensitivity of the video camera 12, irradiating the scene in a stroboscopic manner synchronized with the sensor of the video camera].

9.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arrighetti (US 2009/0207046 A1) (hereinafter Arrighetti) in view of Gagvani et al.(US 2011/0234829 A1)(hereinafter Gagvani) in further view of Saptharishi et al.(US 2014/0132758 A1)(hereinafter Saptharishi) and in further view of Wang(US 2010/0039511 A1)(hereinafter Wang), as applied to claims 2 and 14, and in  further view of LI et al.(US 2008/0166018 A1) (hereinafter Li).
Regarding claims 4 and 16, Arrighetti, Gagvani, Saptharishi and Wang teach all the limitations of claims 2 and 14, and are analyzed as previously discussed with respect to that claim. 
Arrighetti, Gagvani, Saptharishi and Wang do not explicitly disclose further comprising based on an identification of the presence of the one or more elements within the first set of images from the video stream, adjusting a configuration of the optical sensor and wherein the processing device is further to adjust a configuration of the optical sensor based on an identification of the presence of the one or more elements within the first set of images from the video stream.
However, the step of adjusting the settings or the configuration of a camera or an optical sensor based on the identification or detection of one or more elements in a first captured image or video data was well known in the art at the time of the invention was made as evident from the teaching of Li [See Fig. 4 and par. 0022-0028 regarding where the moving vehicle is detected in a first captured image, other camera settings may likewise be adjusted such as exposure, gain, zoom, etc. for capturing a new image(second) to improve the representation of the moving vehicle in order to improve the license plate recognition process that follows]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Arrighetti, Gagvani, Saptharishi and Wang with Li teachings by including “further comprising based on an identification of the presence of the one or more elements within the first set of images from the video stream, adjusting a configuration of the optical sensor and wherein the processing device is further to adjust a configuration of the optical sensor based on an identification of the presence of the one or more elements within the first set of images from the video stream” for implementing a more accurate object recognition system and method such as a license plate recognition system [See Li; par. 0002-0004].



References cited, not relied upon
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Xin(US 6,429,893 B1)
Naidoo et al.(US 7,130,383 B2)
Bruning et al.(US 2002/0070914 A1)
Dowling et al.(US 2004/0113568 A1)
Waehner et al.(US 2007/0133844 A1)
Schofield et al.(US 2010/0118146 A1)
ANDERSON et al.(US 2010/0205667 A1)
Tseng(US 2010/0315247 A1)
Tony et al.(US 2012/0002045 A1)
Taylor et al.(US 2012/0130258 A1)
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ana Picon-Feliciano/Examiner, Art Unit 2482     


/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482